FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – DECEMBER 1, 2009 BAYTEX ENERGY TRUST ANNOUNCES 2 2010 Operating Plans Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce that our Board of Directors has approved a 2010 capital budget of $235 million for exploration and development (E&D) activities, as compared to an estimated $165 million E&D program in 2009.This budget is designed to generate an average production rate of 43,500 boe/d, as compared to approximately 41,300 boe/d in 2009. Baytex plans to convert to a corporation by the end of 2010.We see 2010 as the transition year for our shift from a predominantly income-focused model as a trust to a growth-and-income model in the new corporate era.Our 2010 capital program facilitates this transition.Production is projected to be basically flat at fourth quarter 2009 levels of approximately 42,500 to 43,000 boe/d during the early part of 2010 and to reach approximately 44,500 boe/d by the end of 2010.This reflects an organic production growth rate of approximately 4% during the transition year of 2010, with higher growth rates targeted as we fully implement our long-term growth-and-income model beyond 2010.Our 2010 production mix is forecast to be approximately 63% heavy oil, 17% light oil and natural gas liquids, and 20% natural gas. Approximately 60% of our 2010 capital program will be directed to our heavy oil operations, with the largest project being horizontal-well cold development at Seal in the Peace River oil sands.Design and planning activities will continue for our first commercial Seal thermal project, which we plan to install and start-up in 2011.During 2010, we plan increased development in our cold horizontal-well drilling in the Lloydminster area, primarily in Saskatchewan.In addition, the 2010 capital budget provides for a new SAGD well pair at Kerrobert in Saskatchewan.The balance of our capital program will be directed towards our light oil and natural gas operations in the United States and Canada, with the largest project being Bakken/Three Forks light oil development in North Dakota.Other significant development projects include tight light oil development in the Viking and Cardium formations, and conventional development of light oil and natural gas in the Pembina area. Increase to Distribution Baytex is also pleased to announce that our Board of Directors has approved a distribution level of $0.18 per unit per month, an increase of 50% from the current level of $0.12 per unit per month.The $0.18 per unit distribution will commence with the distribution in respect of December 2009 operations, which will be payable on January 14, 2010 to unitholders of record on December 31, 2009. The distribution increase is attributable to the strength of our underlying business and the current oil price environment, as indicated by the commodity price strip. Based on our expected production levels for 2010 and the current strip, a monthly distribution of $0.18 per unit would represent a payout ratio of approximately 50% (before DRIP) during 2010. We are pleased to note that, with the distribution paid in respect of December 2009 operations, Baytex Energy Trust will have made cash distributions of more than $1 billion since its inception in September 2003. Baytex Energy Trust Press Release
